Citation Nr: 0934327	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to the Board, and the case 
was referred to the Board for appellate review.

The Board remanded the case to the RO for additional 
development in May 2006.

In June 2009, the Board requested a Veterans Health 
Administration (VHA) medical expert opinion regarding the 
Veteran's claim on appeal.  The VHA opinion has been obtained 
and the claim is now before the Board for adjudication.


FINDING OF FACT

The Veteran's low back disability is not causally or 
etiologically related to his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated in 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1153 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection for a low back disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

In this case, letters dated in March 2003, June 2004 and June 
2006 were sent by VA to the Veteran in accordance with the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although some of the letters were not sent 
prior to initial adjudication of the Veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was promulgated in 
February 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case (SOC) 
or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In the letters noted above, the Veteran was provided adequate 
notice as to the evidence needed to substantiate his claims.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the Veteran's service, VA, and private 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded a VA examination in January 2009 and a VHA 
medical opinion was obtained in July 2009.  See 38 C.F.R. § 
3.159(c)(4).  As discussed in greater detail below, the Board 
finds that collectively both opinions are sufficient to make 
a decision in this case as they were based on an accurate 
review of the Veteran's history and documented contentions in 
this case, a review of the relevant medical evidence in this 
case, and provide supporting rationale for the opinions 
expressed.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).

Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a Veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008). In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §§ 3.303, 3.304 (2008).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

In this case, the Veteran essentially contends that his 
current low back disability is the result of a low back 
injury sustained in service.  He asserts that he sustained an 
initial back injury in Vietnam when he was involved in a boat 
wreck; he states that he was flown to Saigon following the 
accident and hospitalized for three days with continuing 
symptomatology since that time.  See June 2006 Statement in 
Support of Claim.  

The evidence of record establishes that the Veteran was a 
water boat operator on a river patrol boat; he served in the 
Republic of Vietnam from November 1968 to November 1969.  The 
VA Regional Office has essentially conceded that the Veteran 
was likely involved in combat in service and sustained a back 
injury during this time.  See June 2003 Rating Decision and 
June 2004 Statement of the Case.  The Board notes that 
service records show no evidence of treatment for a back 
injury during service including the reported three day 
hospitalization.  See generally service treatment records.  

In each case where a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence. 38 U.S.C.A. § 1154(a) (West 2002).  Under 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  Thus, the provisions of 38 U.S.C.A. § 1154(b) do 
not allow a combat veteran to establish service connection 
with lay testimony alone.  Rather, the statute relaxes the 
evidentiary requirements for determining what happened during 
service and is used only to provide a factual basis for a 
determination that a particular disease or injury was 
incurred or aggravated in service, not to link the service 
problem etiologically to a current disability.  Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 
13 Vet. App. 9, 17-19 (1999).  Thus, due to the Veteran's 
combat status, the inservice back injury has been conceded; 
however, while the record shows a current low back 
disability, the competent medical evidence of record shows no 
nexus between a current low back disability and the claimed 
service events.  

The evidence of record post-service shows that the Veteran 
was surgically treated for a Worker's Compensation back 
injury involving a herniated disc in 1989 and 1991.  The VA 
and private medical records show treatment for chronic back 
pain and problems from 1989 to 2009.  

In a May 2003 VA examination report, the examiner noted that 
the Veteran reported that he had a "bad back."  The 
Veteran's claims folder was reportedly not available for 
review.  At that time, the Veteran reported that he had been 
involved in a boat wreck while in Vietnam and was 
hospitalization for three days for a bad back.  The Veteran 
reported that he had had back pain since that time.  The 
diagnoses included chronic low back pain since a back injury 
in Vietnam from a boat wreck and the reader was advised to 
see the orthopedic examination.  The Board remanded the case 
in part to obtain that orthopedic examination since it did 
not appear that the May 2003 examination included actual 
clinical findings relating to the Veteran's back.  However, 
an orthopedic examination was apparently not conducted in May 
2003 and thus, the Veteran was afforded one in January 2009.  
See January 2009 VA examination report. 

At the time of the January 2009 VA examination, the examiner 
noted that he had reviewed the Veteran's service treatment 
records, claims folder and electronic medical records 
including the private medical records in regard to the 
Veteran's workman's compensation injuries.  The examiner 
noted that unfortunately there was nothing in the Veteran's 
service records to show the injury in service and subsequent 
hospitalization.  The examiner concluded based on his review 
of the record that the Veteran's current low back disability 
was not related to a back injury in service, but was likely 
related to the Worker's Compensation injuries in 1989 and 
1991.  

In a June 2003 VHA opinion request, the Board requested that 
the medical expert respond to the Board's inquiry regarding 
the etiology of the Veteran's low back disorder with the 
assumption that the Veteran did sustain a back injury in 
combat in service in the manner in which the Veteran 
described.  In a July 2009 VHA opinion, the examiner stated 
that it would be medically impossible to tell if the 
Veteran's low back disorder is related to his inservice 
injury or related to the multiple civilian injuries post-
service without resorting to mere speculation.  The examiner 
noted that there was no documentation of the injury in 
service and stated that without evidence documenting the 
severity of the inservice injury, there is no way to know if 
the injury precipitated the Veteran's current low back 
disability decades later and prior to his 1989 and 1990 
civilian back injuries.  He stated further that there was no 
medical avenue to determine if the in-service back injury 
involved paraspinal muscles only or if there was micro-shear 
injury to the lumbar vertebrae and discs.

Based on a review of the complete evidence of record, the 
Board finds that service connection for a low back disability 
is not warranted.  Although the Veteran has presented 
evidence of an inservice back injury and a current low back 
disability, he has not presented competent evidence of a 
medical nexus relating the current back disability to the 
injury in service.  See Pond, supra.

The evidence shows no post-service treatment for a back 
disorder until the time of the 1989 and 1990 Worker's 
Compensation back injuries, nearly twenty years after service 
discharge.  With regard to the decades-long evidentiary gap 
in this case between active service and the earliest 
documented manifestations of a low back disorder, the Board 
notes that a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

While the Board acknowledges the Veteran's contentions, the 
appellant, as a lay person, is not competent to offer a 
medical opinion relating his current back disability to 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Furthermore, the Board notes that the medical 
evidence in this case does not provide a nexus opinion 
relating the Veteran's current low back disability to the 
back injury sustained in service.  See July 2009 VHA letter; 
see also January 2009 VA examination.  Although the Veteran 
has stated that a VA examiner acknowledged that there was a 
back injury in Vietnam which has been ongoing and as such, he 
should be entitled to 10-20 percent more in compensation (see 
August 2009 Medical Opinion Response Form), the evidence of 
record contains an opinion without supporting rationale and 
which was not based on examination of the Veteran and review 
of the relevant records including that relating to the 
Veteran's post-service injuries; it was clearly based only on 
the Veteran's unsupported statement of ongoing symptomatology 
since service (May 2003 VA diagnosis).  Further, the 
remaining medical evidence includes a negative opinion 
(January 2009 VA examination), and finally, an opinion which 
states that it would be speculative to relate the Veteran's 
current back disorder to the injury in service (July 2009 VHA 
opinion).  As to the VHA opinion, the Board notes that a 
possible connection or one based on mere "speculation" is too 
tenuous a basis on which to grant service connection.  The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of probability 
as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102 (2008).  The United States 
Court of Appeals for Veterans Claims has held that medical 
link that is only speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a low back disability.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER


Service connection for a low back disability is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


